Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT (“Agreement”), dated as of September 20, 2017, by and between
Brookline Bancorp, Inc., a Delaware corporation (“Buyer”), and the undersigned
holder (“Shareholder”) of common stock, par value $0.01 per share (“Common
Stock”), of First Common Bank, N.A., a national banking association (the
“Company”).

 

WHEREAS, concurrently with the execution of this Agreement, Buyer, Brookline
Bank, a Massachusetts savings bank of which Buyer is the sole stockholder
(“Buyer Bank”), and the Company have entered into an Agreement and Plan of
Merger (as such agreement may be subsequently amended or modified, the “Merger
Agreement”), providing for the merger of the Company with and into Buyer Bank
(the “Merger”);

 

WHEREAS, the Shareholder beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and has sole
voting power with respect to the number of shares of Common Stock, and holds
stock options or other rights to acquire the number of shares of Common Stock,
indicated opposite the Shareholder’s name on Schedule 1 attached hereto (as used
herein, the term “Shares” means all shares of Common Stock, whether such shares
of Common Stock are held by the Shareholder on the date of this Agreement or are
subsequently acquired prior to the Expiration Date (as defined in Section 2),
whether by the exercise of any stock options or otherwise);

 

WHEREAS, it is a condition to the willingness of Buyer and Buyer Bank to enter
into the Merger Agreement that the Shareholder execute and deliver this
Agreement; and

 

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Shareholder and Buyer agree as follows:

 

1.             Agreement to Vote Shares.  The Shareholder agrees that, prior to
the Expiration Date, at any meeting of the shareholders of the Company, or any
adjournment or postponement thereof, or in connection with any written consent
of the shareholders of the Company, with respect to the Merger Agreement or any
of the transactions contemplated thereby (including the Merger) or any
Acquisition Proposal, the Shareholder shall:

 

(a)                                 appear at such meeting or otherwise cause
the Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(b)                                 vote (or cause to be voted), or deliver a
written consent (or cause a consent to be delivered) covering, all of the Shares
that such Shareholder shall be entitled to so vote (i) in favor of adoption and
approval of the Merger Agreement and the transactions contemplated thereby,
including the Merger; (ii) against any action or agreement that would result in
a breach

 

--------------------------------------------------------------------------------


 

in any material respect of any covenant, representation or warranty, or any
other obligation or agreement of the Company contained in the Merger Agreement
or of the Shareholder contained in this Agreement, or that would preclude
fulfillment of a condition under the Merger Agreement to the Company’s and
Buyer’s respective obligations to consummate the Merger; and (iii) against any
Acquisition Proposal, or any agreement or transaction that is intended, or could
reasonably be expected, to impede, interfere with, delay, postpone, discourage
or adversely affect the consummation of the Merger or any of the transactions
contemplated by the Merger Agreement.

 

Any such vote shall be cast or consent shall be given in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.

 

2.             Expiration Date.  As used in this Agreement, the term “Expiration
Date” shall mean the earliest to occur of (i) the Effective Time of the Merger,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (iii) any amendment to the Merger Agreement that decreases
the Merger Consideration, or (iv) upon mutual written agreement of the parties
hereto to terminate this Agreement.  Upon termination or expiration of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, that such termination or expiration shall not
relieve any party from liability for any willful breach of this Agreement prior
to the termination or expiration hereof.

 

3.             Subsequently Acquired Shares; Agreement to Retain Shares.  The
Shareholder agrees that any shares of Common Stock the Shareholder acquires
after the date of this Agreement (whether by the exercise of any stock option,
purchases in the open market, privately or otherwise) shall be bound by and
subject to the terms of this Agreement.  The Shareholder shall not, except as
contemplated by this Agreement or the Merger Agreement, directly or indirectly,
(a) sell, assign, transfer, or otherwise dispose of (including, without
limitation, by the creation of a lien, claim, charge or other encumbrance or
restriction of any kind whatsoever), any Shares, (b) enter into any contract,
option, commitment or other arrangement or understanding with respect to the
sale, transfer, assignment or other disposition of, any Shares, (c) deposit any
Shares in a voting trust or enter into a voting agreement or similar agreement
with respect to any Shares or grant any proxy or power of attorney with respect
thereto other than in accordance with the terms and conditions of this
Agreement, or (d) take any action that would make any representation or warranty
of the Shareholder contained herein untrue or incorrect or have the effect of
preventing or disabling the Shareholder from performing the Shareholder’s
obligations under this Agreement.  Notwithstanding the foregoing, the
Shareholder may make transfers of Shares (a) by will or by operation of law, in
which case this Agreement shall bind the transferee, (b) in connection with
estate and charitable planning purposes, including transfers to relatives,
trusts and charitable organizations, subject to the transferee agreeing in
writing to be bound by the terms of, and perform the obligations of the
Shareholder under, this Agreement, and (c) as Buyer may otherwise agree in
writing in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of
Shareholder.  Except as disclosed on Schedule 1 hereto, the Shareholder hereby
represents and warrants to Buyer and Buyer Bank as follows:

 

(a)                                 the Shareholder has the full power and
authority to execute and deliver this Agreement and to perform the Shareholder’s
obligations hereunder;

 

(b)                                 this Agreement has been duly executed and
delivered by the Shareholder and (assuming this Agreement constitutes a valid
and binding agreement of Buyer and Buyer Bank) is a valid and legally binding
agreement with respect to the Shareholder, enforceable in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles); and

 

(c)                                  the Shareholder beneficially owns the
number of Shares indicated opposite such Shareholder’s name on Schedule 1, free
and clear of any liens, claims, charges or other encumbrances or restrictions of
any kind whatsoever, and has sole, and otherwise unrestricted, voting and
investment power with respect to such Shares.

 

5. No Solicitation.  From and after the date hereof until the Expiration Date,
the Shareholder, in his, her or its capacity as a shareholder of the Company,
shall not, nor shall such Shareholder authorize any partner, officer, director,
advisor or representative of, such Shareholder or any of his, her or its
affiliates, other than the Company in accordance with the terms of the Merger
Agreement, to (and, to the extent applicable to the Shareholder, such
Shareholder shall use reasonable best efforts to prevent any of his, her or its
representatives or affiliates, other than the Company in accordance with the
terms of the Merger Agreement, to (a) initiate, solicit, induce or knowingly
encourage, or take any action to facilitate the making of, any inquiry, offer or
proposal which constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal, (b) participate in any discussions or negotiations
regarding any Acquisition Proposal, or furnish, or otherwise afford access, to
any person (other than Buyer) any information or data with respect to the
Company or any of its Subsidiaries or otherwise relating to an Acquisition
Proposal, (c) enter into any agreement, agreement in principle or letter of
intent with respect to an Acquisition Proposal, (d) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) with respect to an Acquisition Proposal (other than the
Merger Agreement) or otherwise encourage or assist any party in taking or
planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, (e) initiate a shareholders’ vote or
action by consent of the Company’s shareholders with respect to an Acquisition
Proposal, or (f) except by reason of this Agreement, become a member of a
“group” (as such term is used in Section 13(d) of the Exchange Act) with respect
to any voting securities of the Company that takes any action in support of an
Acquisition Proposal.

 

3

--------------------------------------------------------------------------------


 

6.             Specific Enforcement.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof or was otherwise breached.  It is
accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in a Massachusetts Court (as
defined in Section 15 below), in addition to any other remedy to which they may
be entitled at law or in equity.  Any requirements for the securing or posting
of any bond with respect to any such remedy are hereby waived.

 

7.             No Waivers.  No waivers of any breach of this Agreement extended
by Buyer to the Shareholder shall be construed as a waiver of any rights or
remedies of Buyer with respect to any other shareholder of the Company who has
executed an agreement substantially in the form of this Agreement with respect
to Shares beneficially owned by such shareholder or with respect to any
subsequent breach of the Shareholder or any other such shareholder of the
Company.  No waiver of any provisions hereof by either party shall be deemed a
waiver of any other provisions hereof by any such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

8.             Capacity as Shareholder.  Notwithstanding anything herein to the
contrary, the covenants and agreements set forth herein shall not have any
effect on the ability of the Shareholder to exercise his or her duties as a
director of the Company, while acting in such capacity as a director of the
Company.  The Shareholder is executing this Agreement solely in his or her
capacity as a shareholder of the Company.

 

9.             Entire Agreement; Amendments.  This Agreement supersedes all
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof.  This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.

 

10.          Severability.  If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

11.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

 

12.          Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

13.          Public Disclosure.  The Shareholder shall not issue any press
release or any public statement or other disclosure with respect to this
Agreement, the Merger Agreement or the transactions contemplated by the Merger
Agreement, including the Merger, without the prior consent of Buyer.  The
Shareholder hereby permits Buyer to publish and disclose in any document and/or
schedule filed by Buyer with the Securities and Exchange Commission and any
other applicable Regulatory Authority such Shareholder’s identity and ownership
of Shares and the nature of such Shareholder’s commitments and obligations
pursuant to this Agreement.

 

14.          Assignment.  This Agreement may not be assigned by any party hereto
without the prior written consent of the other party hereto; provided, however,
that, notwithstanding the foregoing, Buyer may assign its rights and obligations
under this Agreement to any Subsidiary wholly owned by it.  All of the covenants
and agreements contained in this Agreement shall be binding upon, and inure to
the benefit of, the respective parties and their permitted successors, assigns,
heirs, executors, administrators and other legal representatives, as the case
may be.

 

15.          Governing Law.  This Agreement shall be governed by the laws of the
State of Delaware, without giving effect to the principles of conflicts of laws
thereof.  The parties hereto hereby irrevocably and unconditionally consent to
and submit to the jurisdiction of the Business Litigation Session of the
Superior Court of the Commonwealth of Massachusetts, or if that court does not
have jurisdiction, a federal court sitting in the Commonwealth of Massachusetts
(the “Massachusetts Courts”) for any litigation arising out of or relating to
this Agreement and the transactions contemplated hereby, waive any objection to
the laying of venue of any such litigation in the Massachusetts Courts and agree
not to plead or claim in any Massachusetts Court that such litigation brought
therein has been brought in any inconvenient forum.

 

16.          Waiver of Jury Trial.  The parties hereto hereby waive any right to
trial by jury with respect to any action or proceeding related to or arising out
of this Agreement, any document executed in connection herewith and the matters
contemplated hereby and thereby.

 

17.          No Agreement Until Executed.  Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Association, as amended, the transactions contemplated by
the Merger Agreement and this Agreement, (b) the Merger Agreement is executed by
all parties thereto, and (c) this Agreement is executed by all parties hereto
and delivered by electronic or facsimile signature in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same Agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

BROOKLINE BANKCORP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SHAREHOLDER

 

 

 

 

 

 

By:

 

 

 

Name:

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Shareholder

 

Shares

 

Options

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------